287 F.2d 33
LOUISIANA STATE BOARD OF EDUCATION, Robert H. Curry,Ex-President et al., Appellants,v.Priscilla ANGEL et al., Appellees.
No. 18521.
United States Court of Appeals Fifth Circuit.
Feb. 9, 1961, Rehearing Denied April 13, 1961.

William P. Schuler, Asst. Atty. Gen., of Louisiana, Jack, P. F. Gremillion, Atty. Gen., Carroll Buck, First Asst. Atty. Gen., George M. Ponder, Asst. Atty. Gen., for appellants.
A. P. Tureaud, New, orleans, La., Constance Baker Motley, Thurgood Marshall, New, York City, A. M. Trudeau, Jr., Ernest N. Morial, New Orleans, La., for appellees.
Before TUTTLE, Chief Judge, JONES, Circuit Judge, and MIZE, District judge.
PER CURIAM.


1
The judgment from which this appeal was taken was entered in a suit in which the appellant Board was enjoined from excluding the appellees and other Negroes from trade schools operated by the Board because of color and race.  The sole question presented by the appeal is whether the Board, as an agency of the State, can be sued without its consent.  The question was correctly answered by the district court in permitting the action to be maintained.  See Louisiana State Board of Education v. Allen, 5 Cir., 287 F.2d 32, and cases there cited.  The judgment of the district court is


2
Affirmed.